OPINION
{¶ 1} Richard A. Hudson, Jr. appeals from his conviction of carrying a concealed weapon and having a weapon while under a disability pursuant to his no contest pleas in the Montgomery County Common Pleas Court.
 {¶ 2} Hudson timely appealed and his appointed counsel has filed an Ander's brief with us stating that he could find no arguable merit to the appeal. Hudson was notified of his counsel's findings and he was served with a copy of his counsel's brief and was given 60 days to file his own. He has not done so.
 {¶ 3} We have examined the record carefully and we conclude counsel correctly found no merit to the appeal. Hudson was arrested for driving while under suspension. A search of Hudson's vehicle turned up a handgun under the front seat of the vehicle. The arresting officer also recovered a loaded magazine under the passenger seat of the vehicle. Hudson admitted the gun was his after waiving his Miranda rights.
 {¶ 4} The trial court properly overruled Hudson's motion to suppress the gun and magazine. Police may search the passenger compartment after the arrest of the driver as a search incident thereto. New York v. Belton (1981), 453 U.S. 454. Hudson did not contest that he had a prior conviction for drug abuse in 1999 which was a disability preventing him from legally carrying a handgun.
 {¶ 5} Accordingly, we find no merit to this appeal and we affirm the appellant's convictions.
Judgment Affirmed.
Fain, P.J., and Wolff, J., concur.